UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6619


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NARATIO BOWLES, a/k/a Rato, a/k/a Roto,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:13-cr-00455-LMB-1)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Naratio Bowles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Naratio Bowles appeals the district court’s order denying his motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Bowles, No. 1:13-cr-00455-LMB-1 (E.D. Va. May 8, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2